MILLER, Presiding Judge,
concurring specially.
While I agree with the majority’s final decision, I write separately in this forfeiture case because of concerns about the fairness of forfeiting an individual’s money where no criminal charges were filed, no drugs were found, and the trial court’s decision rested upon consideration of the individual’s prior drug convictions. In Georgia, forfeiture cases typically involve the presence of some amount of drugs. Here, no drugs were present in the vehicle. Therefore, the link between the money and suspected illegal drug activity was attenuated and difficult to prove. See Baker v. State of Ga., 269 Ga. App. 722, 727 (605 SE2d 126) (2004).
I disagree with the majority that Mordica’s prior convictions could be considered for the purpose of determining whether the money was connected to illegal drug activity. Evidence of prior bad acts is not admissible to show a propensity to commit criminal acts in *157general or a certain type of crime in particular. See OCGA § 24-2-2; see also King v. State, 230 Ga. App. 301, 303-304 (1) (496 SE2d 312) (1998).
Nevertheless, there is some evidence to support the trial court’s finding in this case. Notably, Mordica was in possession of a large sum of money, which is strong evidence of narcotics trafficking.26 See United States v. $242,484 in United States Currency, 389 F3d 1149, 1161 (IV) (B) (1) (11th Cir. 2004). Additionally, the fact that the currency was packaged in bundles wrapped with rubber bands is probative of a connection to illegal activity, given the law enforcement officer’s testimony that, in his experience, individuals engaged in drug activity commonly package money in that manner. See $242,484, supra, 389 F3d at 1161-1162 (IV) (B) (2) (noting that the manner of bundling a large amount of currency in rubber bands may be indicative of connection to drug activity). More importantly, the evidence showed that the drug dog alerted to the vehicle. Additionally, Mordica initially told the police officer that he did not have cash in the vehicle, but later confirmed that he did after the drug dog’s alert. Mordica’s inconsistent statements about the currency and the purpose of his trip, along with the drug dog’s alert to the vehicle, were probative of possible illegal drug activity.27 See id. at 1164-1166 & n. 10 (IV) (B) (7)-(ll) (observing that conflicting stories and a positive drug dog alert to currency are probative facts in determining whether the currency has a connection to illegal drug activity). Consequently, I agree with the majority that the evidence, although entirely circumstantial, was sufficient to support the trial court’s finding that the currency was connected to illegal drug activity.
*158Decided November 30, 2012
William K. Boddie, Jr., for appellant.
Richard G. Milam, District Attorney, Jason S. Johnston, Assistant District Attorney, for appellee.

 As in Georgia’s forfeiture proceedings, the federal forfeiture law requires the federal government to prove by a preponderance of the evidence that the defendant’s property is subject to forfeiture. See United States v. $291,828 in United States Currency, 536 F3d 1234, 1236-1237 (11th Cir. 2008).


 In Baker, this Court noted that “a positive canine alert for narcotics on currency does not necessarily suggest that the money was involved in a drug transaction, as much of the currency in circulation contains narcotics residue that a trained dog can detect.” (Citations omitted.) Baker, supra, 269 Ga. App. at 726, n. 20. To support this statement, the Court in Baker relied upon the Sixth Circuit Court of Appeals decision in United States v. $5,000 in United States Currency, 40 F3d 846, 849-850 (III) (6th Cir. 1994). More recently, however, the Sixth Circuit called into question this “currency contamination theory” and referred to newer research indicating that trained detection dogs likely “will alert to currency only if it has been exposed to large amounts of illicit cocaine within the very recent past.” (Citation and punctuation omitted.) United States v. Terry, 522 F3d 645, 650, n. 5 (II) (6th Cir. 2008). The trial court was authorized to find that the drug dog’s alert in this case was probative of whether the currency had a connection to illegal drug activity. See $242,484, supra, 389 F3d at 1166 (TV) (B) (11) (holding that without evidence supporting a “currency contamination theory,” a drug dog’s alert is a probative fact of a possible connection to illegal drug activity).